FILED
                                                             March 29, 2016
                                                     In the Office of the Clerk of Court
                                                    WA State Court of Appeals, Division Ill



         IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                            DIVISION THREE

STATE OF WASHINGTON,                          )        No. 33185-7-111
                                              )
                     Respondent,              )
                                              )
              v.                              )        UNPUBLISHED OPINION
                                              )
JESSE EUGENE WILLIAMS,                        )
                                              )
                     Appellant.               )

       PENNELL, J. - Jesse Eugene Williams appeals his jury trial conviction for

possession of a stolen motor vehicle. He contends that the State failed to present

sufficient evidence. We affirm.

                                      FACTS

       In August 2014, members of the Stevens County Sheriffs Office were

investigating a report of a stolen gold Jeep Cherokee. The investigation led to an

address on Haller Creek Road. There, officers observed an unoccupied gold Jeep

parked next to an outbuilding. Inside the Jeep, officers could see cell phones, a

backpack, and some tools.
No. 33185-7-III
State v. Williams


       After the initial investigation, officers impounded and searched the Jeep.

Inside, they found paperwork for Joshua Williams (Mr. Williams's brother), two

paystubs in Mr. Williams's name, Mr. Williams's cell phone, and three documents

bearing the name of Mr. Williams's girlfriend. Mr. Williams's cell phone was

located in the center console of the Jeep and contained a message from a person

indicating she had left her backpack in the Jeep. Also inside the gold Jeep were

documents and cell phones belonging to other individuals.

       In addition to the gold Jeep, officers also found a black Jeep Cherokee

inside one of the outbuildings on the property. The black Jeep belonged to Mr.

Williams' s girlfriend and had previously been totaled in an accident. Many of the

black Jeep's parts had been removed and installed in the gold Jeep, including VIN

(vehicle identification number) plates and license plates. In addition, a towing

receipt pertaining to the black Jeep was found inside the gold Jeep.

      The State ultimately charged Mr. Williams with possession of a stolen

vehicle under RCW 9A.56.068(1). At trial, Staci Vollendorff, the caretaker of the

property where the two Jeeps had been found, testified that she was acquainted

with Mr. Williams, but had only spoken with him four or five times. She stated

she had seen him in one of the outbuildings on the property about one week before



                                             2
No. 33185-7-111
State v. Williams


his arrest. She believed he had been working on cars, but testified she never

actually witnessed him doing so. She also testified that she had seen the gold Jeep

on the property sometime during the week before the arrest.

       The jury found Mr. Williams guilty.

                                         ANALYSIS

       Mr. Williams's sole argument on appeal is that the evidence was insufficient to

prove his constructive possession of the gold Jeep. Evidence is sufficient to support a

conviction if, viewed in the light most favorable to the trier of fact's decision, it permits

any rational trier of fact to find the essential elements of the crime beyond a reasonable

doubt. State v. Kintz, 169 Wash. 2d 537, 551, 238 P.3d 470 (2010). A claim of

insufficiency admits the truth of the State's evidence and all reasonable inferences that a

trier of fact can draw from the evidence. Id. (quoting State v. Salinas, 119 Wash. 2d 192,

201, 829 P.2d 1068 (1992)). Circumstantial evidence and direct evidence are equally

reliable. State v. Thomas, 150 Wash. 2d 821, 874, 83 P.3d 970 (2004), abrogated in part on

other grounds by Crawfordv. Washington, 541 U.S. 36, 124 S. Ct. 1354, 158 L. Ed. 2d
177 (2004 ). We defer to the trier of fact on issues of conflicting testimony, credibility of

witnesses, and the persuasiveness ofthe evidence. Thomas, 150 Wash. 2d at 874-75.

       This case involves constructive, as opposed to actual, possession. "Constructive



                                              3
No. 33185-7-III
State v. Williams


possession is established by examining the totality of the situation and determining if

there is substantial evidence" tending to establish circumstances "from which a jury can

reasonably infer the defendant had dominion and control over the item." State v. Jeffrey,

77 Wash. App. 222, 227, 889 P .2d 956 ( 1995). Dominion and control need not be exclusive

to establish constructive possession but close proximity alone is insufficient; other facts

must enable the trier of fact to infer dominion and control. State v. George, 146 Wn.

App. 906, 920, 193 P .3d 693 (2008).

       The evidence presented by the State was sufficient to prove constructive

possession. Unlike State v. Summers, 45 Wash. App. 761, 728 P.2d 613 (1986), the State

here proved more than mere proximity to stolen property. Numerous items associated

with Mr. Williams were located inside the gold Jeep. In addition, the evidence revealed

that the gold Jeep was linked to the black Jeep, which belonged to Mr. Williams's

girlfriend. Specifically, it was apparent that someone was disassembling the remains of

the black Jeep in order to disguise the identity of the gold Jeep. Finally, Ms.

Vollendorffs testimony identified Mr. Williams as an individual performing work on

vehicles at the property.

       Taking this evidence in the light most favorable to the State, a reasonable trier of

fact could reasonably infer that Mr. Williams had dominion and control over the stolen


                                             4
No. 33185-7-III
State v. Williams


gold Jeep. We hold that this evidence was sufficient to support Mr. Williams's

conviction for possession of a stolen vehicle.

       Affirmed.

       A majority of the panel has determined this opinion will not be printed in the

Washington Appellate Reports, but it will be filed for public record pursuant to

RCW 2.06.040.




WE CONCUR:




                                          Lawrence-Berrey, J.




                                             5